NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                BENJAMIN GAL-OR,
                 Plaintiff-Appellant

 VALERY SHERBAUM, MICHAEL LICHTSINDER,
               Plaintiffs

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5079
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:09-cv-00869-SGB, Judge Susan G.
Braden.
               ______________________

              Decided: November 4, 2015
               ______________________

    BENJAMIN GAL-OR, Malabalay City, Mindanao, Phil-
ippines, pro se.

    DAVID M. RUDDY, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
BENJAMIN C. MIZER, JOHN FARGO.
2                                               GAL-OR   v. US



                  ______________________

       Before O’MALLEY, PLAGER, and BRYSON, Circuit
                       Judges.
PER CURIAM.
    Mr. Gal-Or appeals from a final judgment by the
United States Court of Federal Claims (“trial court”)
dismissing this case with prejudice.
    We review the trial court’s dismissal for failure to
state a claim without deference. Cary v. United States,
552 F.3d 1373, 1376 (Fed. Cir. 2009). We review the trial
court’s dismissal, made pursuant to Rule 41(b) of the
Rules of the United States Court of Federal Claims
(“RCFC”), for abuse of discretion. Claude E. Atkins En-
ters., Inc. v. United States, 899 F.2d 1180, 1183 (Fed. Cir.
1990). We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
    On appeal, Mr. Gal-Or fails to show any error in the
proceedings below that would warrant reversal. He offers
no meritorious explanation for his failure to comply with
the trial court’s show cause order. He offers no meritori-
ous explanation as to why the trial court abused its dis-
cretion in its subsequent dismissal, or why the trial court
erred in dismissing the trade secrets takings claims.
     Regarding the patent claim, the trial court acted with-
in its discretion, and we decline to disturb its dismissal on
appeal. Plaintiffs were specifically warned that a failure
to respond or file claim construction charts in response to
the show cause order would result in dismissal pursuant
to RCFC 41(b). Plaintiffs failed to respond to that order,
to offer any explanation for that failure, or to seek addi-
tional time. Plaintiffs made no filings whatsoever in the
roughly three months following the trial court’s order.
The only filing by plaintiffs since the order was Mr. Gal-
Or’s notice of appeal to this court. On this record, the
GAL-OR   v. US                                           3



trial court did not abuse its discretion in dismissing the
patent claim pursuant to RCFC 41(b).
    Regarding the trade secrets claims, we agree with the
trial court that dismissal was proper. Mr. Gal-Or dis-
closed the trade secrets at issue to others who had no
obligation to protect the information’s confidentiality. In
addition, he cannot sue the Government for an alleged
taking by a private party. His potential claims against
the Government for inducing or benefiting from trade
secrets misappropriation previously expired. Finally, the
trade secrets allegations failed to meet the minimum
pleading standards of RCFC 8.
    For the foregoing reasons, we affirm the judgment of
the United States Court of Federal Claims. 1
                      AFFIRMED




   1   Given the result in this appeal, Mr. Gal-Or’s pend-
ing motion to substitute another party in his place is
denied as moot.